Citation Nr: 1637519	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a left cerebellar infarction.

2.  Entitlement to service connection for a disability manifesting as chronic motor and sensory problems of the bilateral upper and lower extremities.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1980 to April 1986, and from August to December 1990, with additional service in the Air National Guard, including periods of active and inactive duty for training (ACDUTRA and INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board remanded these claims for VA Gulf War Examinations to be conducted.  They were not.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, these claims must be remanded so that the previously directed development can be completed.  

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's remaining claims require additional development in the form of VA Gulf War Examinations.  

In regard to his claim for service connection for the residuals of a cerebellar infarction, an updated Gulf War examination should be conducted for an opinion as to whether any of his symptoms are attributable to undiagnosed illnesses related to service in Southwest Asia.  38 C.F.R. § 3.317.  

The December 2008 VA Gulf War examiner concluded that the vertebral dissection that caused the Veteran's cerebellar infarction (also, "stroke") was due to a congenital defect in the artery.  The Board obtained a medical opinion from a non-VA neurologist in February 2015 ("February 2015 IME"), who opined that it was more than likely a spontaneous dissection not caused by a congenital defect, but did not provide an opinion as to whether an undiagnosed illness could have caused the dissection.  The neurologist noted that studies have found that patients that have spontaneous dissections are more likely to have characteristics also seen in people with "connective tissue diseases," even though the patient may not actually be diagnosed with such a disease.  This statement suggests that the Veteran's vertebral dissection could have been caused by an undiagnosed illness.  Therefore, a VA Gulf War Examination must be conducted for an opinion on whether it is as likely as not that the stroke was caused by an undiagnosed illness related to service in Southwest Asia.  Id.

The February 2015 IME opinion considered some of the Veteran's complaints, and opined that some of his symptoms were likely residuals of the stroke.  He opined that the Veteran's neurological deficits (which have been inconsistently diagnosed as peripheral neuropathy), were not likely a result of the stroke, and that neither were tremors, balance problems, and spatial disorientation.  He also noted that the Veteran's neurological abnormalities were not consistent with a peripheral neuropathy diagnosis.  Therefore, a VA Gulf War Examination must be conducted for an opinion as to whether these symptoms, along with the Veteran's headaches, represent objective symptoms of an undiagnosed illness.  Id.

His claims to service connect headaches, the residuals of a stroke, and a disability manifesting as motor and sensory problems of the bilateral upper and lower extremities, and for a TDIU, are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA Gulf War examination to address the nature and etiology of his claimed symptoms, including headaches, tremors, imbalance, spatial disorientation, heat intolerance, intermittent tingling and numbness in the bilateral hands and feet, weakness in the bilateral upper and lower extremities, and vertebral dissection leading to cerebellar infarction.  The examiner is asked to review the claims file prior to the examination.

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After conducting a complete examination, the examiner is asked to provide the following opinion for each one:

a.  After review of the evidence regarding the vertebral dissection, is it possible to attribute its cause to a known diagnosis?  For purposes of this opinion, refer to the February 2015 medical opinion, which opined against a congenital defect as the cause of the vertebral dissection.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that his stroke, caused by a vertebral dissection, is a result of an undiagnosed illness related to his service in Southwest Asia (during the "Gulf War").  

b.  Does the Veteran suffer from chronic symptomatology associated with headaches, or tremors, or imbalance, or spatial disorientation, or heat intolerance, or intermittent tingling and numbness of the bilateral hands and feet, or weakness in the bilateral upper and lower extremities, or all or any of the above symptoms?  If so, are any of the symptoms attributable to a known diagnosis?  Please name all appropriate diagnoses.  If no diagnosis can be made based on testing and the evidence, so state.

If a diagnosis is predicated on other symptomatology, then the examiner is asked to comment on whether the other symptomatology is attributable to a known diagnosis.  For example, his headaches have been attributed to muscular tension.  The examiner is asked to also provide an opinion as to whether muscular tension is attributable to a known diagnosis.

The examiner is advised that he or she is expected to record all noted signs and reported symptoms, document clinical findings, and provide a diagnosis where possible.  As this is an examination concerning undiagnosed illnesses due to service in the Gulf War, if the signs and symptoms are not characteristic of a known clinical diagnosis, then so state.  

All opinions are to be supported with citation to evidence in the record and to medically accepted knowledge.  The examiner is asked to comment on the discussion provided in the February 2015 IME opinion, especially regarding whether the Veteran's motor and sensory symptoms are accurately diagnosed as "peripheral neuropathy," and to the discussion of the potential causes of the spontaneous dissection.  

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal with attention to the provisions of 38 C.F.R. § 3.317.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




